UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 14, 2010 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Pkwy. Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing SIGNATURES Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing On September 14, 2010, GameTech International, Inc. (the “Company”) received a notification from the Nasdaq Stock Market (“Nasdaq”) stating that the market value of publicly held shares (MVPHS) of the Company’s common stock has been below $5 million for 30 consecutive business days and that the Company therefore is not in compliance with the minimum MVPHS requirement for continued listing set forth in Nasdaq Listing Rule 5450(b)(1)(c).The notification of noncompliance has no immediate effect on the listing or trading of the Company’s common stock on the Nasdaq Global Market. The Company has been provided 180 calendar days, or until March14, 2011, to regain compliance with the minimum MVPHS requirement.To regain compliance, the Company’s MVPHS must close at $5 million or more for a minimum of ten consecutive business days during this 180-day grace period. If the Company does not regain compliance by March 14, 2011, it will receive written notification from Nasdaq that its common stock is subject to delisting.The Company may, at that time, appeal the delisting determination to a Nasdaq hearings panel.Such an appeal, if granted, would stay delisting until a panel ruling.Alternatively, if at that time the Company satisfies all of the initial listing standards for the Nasdaq Capital Market, the Company could apply to transfer the listing of its common stock to the Nasdaq Capital Market and thereby receive an additional 180 calendar days to regain compliance with the minimum MVPHS requirement. As previously disclosed by the Company in its Form 8-K filed on August 6, 2010, the Company received a notification from Nasdaq, on August 3, 2010, stating that the minimum bid price of the Company’s common stock has been below $1.00 per share for 30 consecutive business days and that the Company therefore is not in compliance with the minimum bid price requirement for continued listing set forth in Nasdaq Listing Rule 5450(a)(1).The Company has been provided 180 calendar days, or until January31, 2011, to regain compliance with the minimum bid price requirement. As of the date hereof, the Company has not regained compliance with the minimum bid price requirement. The Company will consider available options to resolve the minimum MVPHS requirement and the minimum bid price requirement deficiencies.However, there can be no assurance that the Company will be able to regain or maintain compliance with the minimum MVPHS requirement rule, the minimum bid price rule, or other listing criteria or that an appeal, if taken, would be successful. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By:/s/ Bill Fasig Bill Fasig Chief Executive Officer Dated:September 20, 2010
